Citation Nr: 0030111	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  97-32 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
nervous disorder.

2.  Entitlement to an increased disability rating for status 
post reconstructive joint surgery, first metatarsophalangeal 
and arthroplasty, left foot, toes 2, 3, and 4, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for status 
post bunionectomy, right foot, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
October 1986.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions in which the Nashville, Tennessee, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) confirmed and continued 10 percent disability ratings 
for disorders of each foot, and held that a previously-denied 
claim for service connection for a nervous disorder had not 
been reopened.

The veteran also claimed entitlement to service connection 
for a psychiatric disorder as secondary to her service-
connected foot disorders.  See Statement from the veteran's 
representative, dated November 21, 1997.  This claim has not 
yet been adjudicated and is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  Prior to the current adjudication, service connection for 
a nervous disorder had been denied most recently in June 
1994, when the RO determined that a previously-denied claim 
for service connection for a nervous disorder had not been 
reopened.  The veteran was notified of that decision, and of 
appellate rights and procedures, but did not indicate 
disagreement therewith within the time period for such 
action.

2.  The evidence received since June 1994 with regard to the 
veteran's claim of entitlement to service connection for a 
nervous disorder is not new and material.

3.  A left foot disability is manifested primarily by 
impaired gait, the use of a cane, and limited motion.  It is 
productive of no more than moderate impairment.

4.  A right foot disability is manifested primarily by 
impaired gait, the use of a cane, and limited motion.  It is 
productive of no more than moderate impairment.


CONCLUSIONS OF LAW

1.  The RO's June 1994 rating decision, wherein it was 
determined that new and material evidence had not been 
submitted that would serve to reopen a claim for service 
connection for a nervous disorder, is final.  38 U.S.C.A. 
§ 7105 (West 1991).

2.  The evidence received subsequent to the RO's June 1994 
rating decision, wherein it was determined that new and 
material evidence had not been submitted that would serve to 
reopen a claim for service connection for a nervous disorder, 
does not serve to reopen that claim.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2000).

3.  The criteria for a disability rating in excess of 10 
percent for status post reconstructive joint surgery, first 
metatarsophalangeal and arthroplasty, left foot, toes 2, 3, 
and 4, are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.31, 4.40, 4.45, 
4.71a, 4.118, Diagnostic Codes 5284, 7803, 7804, 7805 (2000).

4.  The criteria for a disability rating in excess of 10 
percent for status post bunionectomy, right foot, are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.20, 4.31, 4.40, 4.45, 4.71a, 4.118, Diagnostic 
Codes 5284, 7803, 7804, 7805 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to Service Connection for a Nervous Disorder

Establishing direct service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
U.S.C.A. §§ 1110, 1131 (West Supp. 2000); 38 C.F.R. §§ 3.303, 
3.304 (2000); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (2000).  Service connection for a psychosis may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (2000).

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a) (2000).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A claimant has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7104(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (2000).  Governing statutory and 
regulatory provisions stipulate that both unappealed rating 
decisions and 
decisions of the Board are final, and may be reopened only 
upon the receipt of additional evidence that, under the 
applicable statutory and regulatory provisions, is both new 
and material.  38 U.S.C.A. § 5108 (West 1991); see also 
38 U.S.C.A. §§ 7104(b) and 7105 (West 1991).  

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  "New" evidence 
means more than evidence that has not previously been 
included in the claims folder, and must be more than merely 
cumulative, in that it presents new information.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1990).  See also Evans v. Brown, 
9 Vet. App. 273, 284 (1996), wherein the Court of Appeals for 
Veterans Claims held that the question of what constitutes 
new and material evidence requires referral only to the most 
recent final disallowance of a claim.  

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The claimant does not have to demonstrate that the 
new evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a two-step analysis.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, the claim is to 
be reopened and evaluated on its merits; in such 
circumstances, all evidence, both old and new, will be 
considered by VA after it ensures that its duty to assist has 
been fulfilled.

In the February 1997 rating decision on appeal, the RO 
adjudicated this issue according to the definition of 
material evidence enunciated in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991) ("a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" of the final 
decision).  The Federal Circuit in Hodge declared this 
definition of material evidence invalid.  Therefore, the 
determination as to whether the appellant has submitted new 
and material evidence to reopen this claim will be made 
pursuant to the definition of new and material evidence 
contained in 38 C.F.R. § 3.156(a), as discussed above.  It is 
not necessary to remand this claim because no prejudice to 
the veteran results from the Board's consideration of this 
claim.  She was provided notice of the applicable laws and 
regulations regarding new and material evidence, including 
38 C.F.R. § 3.156.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Furthermore, the Board's review of this claim under 
the more flexible Hodge standard accords the veteran a less 
stringent "new and material" evidence threshold to 
overcome.  

Service connection for a nervous disorder, characterized as 
"nervous disorder, mixed personality disorder," was denied by 
the RO in a November 1986 rating decision, following review 
of the veteran's service medical records.  The RO noted that 
these records indicated a diagnosis of mixed personality 
disorder, which, as a constitutional or developmental 
abnormality, is a disability for which service connection 
cannot be granted.  The veteran was notified of that 
decision, and of appellate rights and procedures, by means of 
a letter dated January 5, 1987.  No timely NOD was thereafter 
received.

In September 1990, in response to a request from the veteran 
that she be granted service connection for a nervous disorder 
because she underwent psychiatric treatment during active 
service and currently, the RO advised her, by means of a 
letter, that new and material evidence was required in order 
for her to reopen her claim for service connection for that 
disability.

In January 1991, following receipt of a VA medical record 
dated in November 1990 and a statement from the veteran, the 
RO held that this evidence was not new and material, and that 
her claim for service connection for a nervous disorder had 
not been reopened.  She was notified of that decision, and of 
appellate rights and procedures, by means of a letter dated 
January 25, 1991.  No timely NOD was subsequently received.

The veteran next sought to reopen her claim in November 1993.  
In June 1994, the RO denied service connection for a nervous 
disorder, characterized as a schizoaffective disorder, 
depressed, dementia, mild, of unknown etiology, based on its 
review of evidence that included VA medical records dated 
from 1986, 1987, 1993 and 1994.  The RO noted that service 
connection for a nervous disorder had been previously denied 
in 1986, when it was determined that the mixed 
personality disorder diagnosed during service was not a 
disability under the law for which compensation was payable.  
With regard to the schizoaffective disorder, depression and 
dementia first diagnosed in 1993, the RO noted that the 
veteran's service medical records were negative for complaint 
or treatment for schizoaffective disorder, depression or 
dementia, and that the evidence did not show that a nervous 
disorder had been manifested to a compensable degree within 
one year of the veteran's separation from service.  Again, 
the veteran was notified of this decision by letter dated 
July 22, 1994, and of appellate rights and procedures, but 
did not submit a timely NOD.

The June 1994 rating decision constitutes the most recent 
unappealed denial of the veteran's claim of entitlement to 
service connection for a nervous disorder.  The question 
accordingly before the Board is whether the evidence received 
by VA subsequent to June 1994 constitutes new and material 
evidence as to that issue.  See Evans, supra.  The evidence 
received subsequent to June 1994 is presumed credible for the 
purposes of reopening the veteran's claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).

The evidence received subsequent to June 1994 consists 
primarily of VA medical records dated in 1993 and 1994 that 
reflect treatment for mental problems, to include a 
depressive episode and schizoaffective disorder (in addition 
to evidence dated subsequent to 1994 that pertains to 
treatment for problems other than those relating to mental 
status).  The copy of the November to December 1993 
hospitalization report is not new as it was of record in June 
1994.  The remainder of the evidence is new, in the sense 
that these particular records had not previously been 
associated with the veteran's claims folder.  This evidence, 
however, is not new in the sense that new information has 
been furnished thereby.  To the contrary, this evidence is 
cumulative; the presence of mental problems such as 
depression and schizoaffective disorder after service had 
been known, and considered by, VA in June 1994, when service 
connection for a nervous disorder had previously been denied.  
The records do not in any way provide a medical linkage of 
any current psychiatric disorder with the veteran's active 
service.  There is no medical evidence indicating that the 
veteran has any psychiatric disorder related to disease or 
injury in service.  The records that show a current 
psychiatric disability are not significant because they 
merely reflect the presence of this condition many years 
after service, without relating it to the veteran's service 
in any manner.  Accordingly, the records are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim.

To the extent that the veteran contends that she has a 
psychiatric disorder as a result of an in-service disease or 
injury and that she experienced psychiatric problems after 
service, this evidence is not new.  Prior to 1994, she had 
made similar statements.  So the contentions are not new; she 
is merely repeating his prior assertions.  Accordingly, this 
evidence is cumulative of evidence of record at the time of 
the June 1994 rating decision.  Moreover, even if they were 
new, lay statements concerning the onset of a psychiatric 
disorder would not be competent evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Moray v. Brown, 5 
Vet. App. 211 (1993).

Medical records that do not mention a psychiatric disorder, 
even if new, are not material.  The fact that the veteran is 
presently, or at some point was, impaired due to other 
medical problems is not a matter in dispute.

Accordingly, the Board finds that the evidence received 
subsequent to June 1994 is not new and material and does not 
serve to reopen claim for service connection for a nervous 
disorder.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).

In this case, the veteran was notified, by means of a 
supplemental statement of the case issued in April 2000, of 
the reason for the denial of her claim and of the need for 
evidence showing a link between her current disorder and her 
active service.  Moreover, the appellant has not put VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could provide the new and 
material evidence needed to reopen her claim.  Graves v. 
Brown, 8 Vet. App. 522, 524-25 (1996)


Increased Ratings for Foot Disorders

The Board initially notes that the veteran has not alleged 
that any records of probative value that may be obtained, and 
which have not been sought or already associated with her 
claims folder, are available.  Her complete VA treatment 
records have been obtained.  She was afforded VA examinations 
of the feet in January 1997 and September 1999.  The Board 
accordingly finds that all relevant facts have been properly 
developed, that VA has no further duty to assist her in 
developing facts pertinent to her claims, and that her 
application for benefits is complete.  38 C.F.R. § 3.103(a) 
(2000); see also Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2000).  Nevertheless, past medical records do 
not take precedence over current findings in determining 
whether to increase a disability rating, although a rating 
specialist is directed to review the recorded history of 
disability to make a more accurate evaluation.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2000), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2000).  
If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).  

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Whatever system is affected, evaluations are based upon lack 
of usefulness of these parts or systems, especially in self-
support.  The medical examiner must therefore furnish, in 
addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, a full description of the effects of 
disability upon the person's ordinary activity.  In this 
connection, it will be remembered that a person may be too 
disabled to engage in employment although he or she is up and 
about and fairly comfortable at home or upon limited 
activity. 

In evaluating disabilities of the musculoskeletal system, 
several general rating criteria must be considered.

38 C.F.R. § 4.40 provides that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  The examination 
on which ratings are based must adequately portray the 
anatomical damage and the functional loss with respect to all 
these elements.  Functional loss may be due to absence of 
part, or all, of the necessary bones, joints, and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.

In evaluating the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41 (2000).  

Osseous abnormalities incident to trauma or disease, such as 
malunion with deformity throwing abnormal stress upon, and 
causing malalignment of joint surfaces, should be depicted 
from study and observation of all available data, beginning 
with inception of injury or disease, its nature, degree of 
prostration, treatment and duration of convalescence, and 
progress of convalescence, and progress of recovery with 
development of permanent residuals.  38 C.F.R. § 4.44 (2000).

38 C.F.R. § 4.45 provides that, as regards the joints, the 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  Inquiry is to be 
directed to these considerations:  (a) less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); (b) more movement 
than normal (from flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); (d) 
excess fatigability; (e) incoordination, impaired ability to 
execute skilled movements smoothly; and (f) pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.

Service connection for a disability characterized as 
reconstruction joint surgery, first metatarsophalangeal 
joint, left foot, was granted by the RO in November 1986, 
following review of evidence that included the veteran's 
service medical records, 
which showed that she had undergone left foot surgery while 
in service.  A 10 percent rating was assigned.  At that time, 
the RO also granted service connection for right foot 
callosities, rated as noncompensable.  

In a June 1994 rating decision, the RO characterized the 
veteran's service-connected callosities as bilateral (and 
noncompensable), and granted service connection for status 
post bunionectomy, right foot, as secondary to the service-
connected left foot disability.  A 100 percent disability 
rating was assigned for the right foot, based on the 
provisions of 38 C.F.R. § 4.30, from January 9, 1994; a 
noncompensable evaluation became effective on April 1, 1994.  
In a September 1995 rating decision, this evaluation was 
increased to 10 percent, again effective as of April 1, 1994.

In a July 1996 rating decision, the disability rating for the 
veteran's left foot disability was increased to 100 percent, 
effective as of May 6, 1996, pursuant to 38 C.F.R. § 4.30; a 
10 percent disability rating was assigned as of July 1, 1996.  
In April 2000, a 100 percent rating was assigned for the 
veteran's right foot disability, based on the provisions of 
38 C.F.R. § 4.30, effective as of July 28, 1997; a 10 percent 
disability rating was assigned as of September 1, 1997.  (It 
must be noted that ratings are no longer assigned for 
bilateral callosities; the treatment that was accorded the 
veteran was intended to alleviate her foot problems, to 
include her callosities.  These problems are now evaluated as 
part and parcel of her service-connected bilateral foot 
surgery residuals.)

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
criteria set forth in VA's Schedule of Rating Criteria, 
38 C.F.R. Part 4 (Schedule).  With regard to the veteran's 
service-connected foot disorders, the provisions of 
Diagnostic Code 5284 stipulate that the 10 percent disability 
rating currently in effect for each foot disorder 
contemplates moderate impairment.  A 20 percent rating would 
be appropriate for impairment that is moderately severe in 
nature.  There have been no findings of malunion or nonunion 
of the tarsal or metatarsal bones so as to warrant 
consideration of Diagnostic Code 5283.

The criteria for an increased rating, with regard to either 
foot, are not satisfied.  VA treatment records dated since 
1994 show persistent complaints of foot symptomatology.  
However, despite complaints of pain, swelling, and changes in 
color of the feet in October 1994, the examiner saw no 
swelling, inflammation, or discoloration upon examination of 
the feet.  The veteran expressed similar complaints in 
December 1994, and the examiner again found no swelling or 
areas of redness.  The assessment was chronic pain in both 
feet of unknown etiology.  

Likewise, despite complaints of foot pain and burning on VA 
examination in January 1997, there was no edema and no 
tenderness throughout either foot, and range of motion of the 
feet was perfectly normal without pain, crepitus, or palpable 
tenderness.  Abnormal findings consisted only of some plantar 
tenderness to palpation in the right great toe and tenderness 
to firm palpation of the entire range of the left metatarsal 
joints in the plantar region.  The veteran also ambulated 
with a cane and special orthopedic shoes and walked with 
short, shuffling-type steps.      

The report of the most recent clinical examination of the 
veteran's feet, which was conducted by VA in September 1999, 
shows that there was no edema, swelling, heat or effusion to 
any of the metatarsals.  While palpation of the feet revealed 
diffuse tenderness throughout the whole foot, from the 
Achilles to the metatarsals on both the plantar and dorsal 
aspects, the examiner emphasized that there was no swelling, 
effusions, or any heat bilaterally.  Similarly, while the 
examination report indicates that dorsiflexion and plantar 
flexions of the toes was "virtually 0 [zero]," that there was 
some callus formations proximal to the great and second toes 
of both feet, and that the veteran exhibited an abnormal 
gait, required the use of a cane on the right side, and could 
not walk on her toes, it also indicates that her posture was 
normal, and that there were no hammertoes or high arch, any 
clawfoot, or any other noted deformity to the feet.  In 
addition, there were no obvious skin or vascular changes to 
the feet, and there was no obvious hallux valgus or 
angulation.  

The report also shows that the veteran alleged that she had 
worn her orthopedic shoes "all the time" since being issued 
these shoes, and inserts, in 1996.  The examiner noted, 
however, that both the shoes and the inserts appeared 
"virtually new."

The medical evidence of record, while reflecting complaints 
by the veteran of significant impairment, does not 
demonstrate that the impairment claimed by her is confirmed 
by clinical findings.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony).  To the 
contrary, the September 1999 examination report shows that 
there were no deformities of the feet and no swelling, edema, 
or heat.  Concomitantly, this report does not demonstrate 
that her functional impairment, as purportedly manifested by 
an altered gait, limited range of motion, and the use of a 
cane, is confirmed by adequate pathology.  While functional 
impairment must be considered in determining the severity of 
a musculoskeletal disability, governing provisions require 
that adequate pathology be manifested in support of such 
impairment.  38 C.F.R. § 4.40; see DeLuca v. Brown, 8 Vet. 
App.  202 (1995).  No such pathology is demonstrated by the 
September 1999 VA examination report; it must be reiterated 
that this report indicated that neither foot exhibited 
deformity, swelling, heat, edema, or effusion, and that there 
was no obvious hallux valgus or angulation, or obvious skin 
or vascular changes.  It also shows that, notwithstanding the 
veteran's claim of constant usage since 1996, her orthopedic 
shoes and inserts appeared, in the words of the examiner, 
"virtually new." 

Finally, the Board notes that, pursuant to Esteban v. Brown, 
6 Vet. App. 259 (1994), the veteran's surgical scars are to 
be evaluated separately from the underlying foot impairment; 
such action, under Esteban, does not contravene the 
prohibition against the "pyramiding" of symptoms set forth in 
38 C.F.R. § 4.14 (2000).  Under the Schedule, a compensable 
(10 percent) disability rating can be assigned for 
superficial scars that are poorly nourished and which 
repeatedly ulcerate (Diagnostic Code 7803), that are tender 
and painful on objective demonstration (Diagnostic Code 
7804), or which otherwise limit the function of the body part 
affected (Diagnostic Code 7805).  The report of the September 
1999 VA examination, while noting the presence of scars to 
the dorsal aspect of each great toe, along with scars on the 
left second, third and fourth metatarsals, does not indicate 
that any of these scars were poorly nourished, ulcerative, 
tender, or painful, or otherwise limited function.  The Board 
accordingly finds that a separate, compensable disability 
evaluation for these scars is not warranted; see 38 C.F.R. 
§ 4.31 (2000).

In brief, the evidence does not demonstrate that either 
service-connected foot disability is productive of more than 
moderate impairment.  The Board must therefore conclude that 
the preponderance of the evidence is against the veteran's 
claims for increased disability ratings for these disorders.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations. 38 C.F.R. §§ 3.102, 4.3 
(2000).


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a nervous 
disorder.  The benefits sought on appeal as to that claim 
remain denied.  

An increased disability rating for status post reconstructive 
joint surgery, first metatarsophalangeal and arthroplasty, 
left foot, toes 2, 3, and 4, in excess of the 10 percent 
disability rating currently assigned, is denied.

An increased disability rating for status post bunionectomy, 
right foot, in excess of the 10 percent rating currently 
assigned, is denied.



		
	P.M. DILORENZO
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

